

115 HR 6170 IH: Native American Millennium Challenge Demonstration Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6170IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Young of Alaska (for himself, Ms. Gabbard, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to establish a demonstration program to adapt the
			 successful practices of providing foreign aid to underdeveloped economies
			 to the provision of Federal economic development assistance to Native
			 communities in similarly situated remote areas in the United States, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Native American Millennium Challenge Demonstration Act. 2.PurposesThe purposes of this Act are—
 (1)to adapt the lessons of foreign aid to underdeveloped economies, such as the experience of the Millennium Challenge Corporation, to the provision of Federal economic development assistance to similarly situated remote Native American communities;
 (2)to provide Federal economic development assistance for Native American communities through the Native American Challenge Demonstration Project;
 (3)to administer Federal economic development assistance in a manner that— (A)promotes economic growth and the elimination of poverty;
 (B)strengthens good governance, entrepreneurship, and investment in Native American communities; and (C)builds the capacity of Native people to grow sustainable local economies;
 (4)to improve the effectiveness of Federal economic development assistance by encouraging the integration and coordination of the assistance in remote Native American communities;
 (5)to promote sustainable economic growth and poverty reduction policies in remote Native American communities in a manner that promotes self-determination and self-sufficiency among remote Native American communities while preserving the cultural values of those communities; and
 (6)to establish a demonstration project within remote areas of noncontiguous States that experience high levels of poverty and lack access to traditional transportation infrastructure (highways, railways, and ports), which, if successful, could potentially benefit other Native American communities in the United States.
 3.DefinitionsIn this Act: (1)CompactThe term compact means a binding agreement with the United States entered into pursuant to this Act.
 (2)Economic development strategyThe term economic development strategy means a strategy— (A)written by an eligible entity and designed to achieve sustainable economic growth and reduce poverty over a defined period; and
 (B)developed in consultation with public and private sector entities, as appropriate to the geographic area and intended beneficiaries of the compact.
				(3)Eligible entity
 (A)In generalThe term eligible entity means a consortium of Native organizations in a noncontiguous State, with priority given to organizations serving regions with the highest poverty levels.
 (B)AlaskaIn the State of Alaska, a consortium shall be comprised of not more than 2 regional Alaska Native nonprofit organizations, to be determined by the Secretary, in consultation with statewide Alaska Native organizations.
 (C)HawaiiIn the State of Hawaii, a consortium shall be comprised of local Native Hawaiian nonprofit organizations that serve the interests of Native Hawaiians and in which Native Hawaiians serve in leadership and substantive policymaking positions.
 (4)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (5)SecretaryThe term Secretary means the Secretary of the Interior. 4.Millennium challenge demonstration project (a)EstablishmentThe Secretary shall establish and implement in the Department of the Interior a demonstration project, to be known as the Native American Millennium Challenge Demonstration Project (referred to in this section as the demonstration project).
 (b)Authorization of assistanceIn carrying out the demonstration project, the Secretary may provide assistance to any eligible entity that enters into a compact with the United States pursuant to this Act.
 (c)Form of assistanceAssistance under the demonstration project— (1)shall be provided in the form of funding agreements established under the applicable compact;
 (2)may not be provided in the form of loans; and (3)may not be used for gaming activities conducted under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
				(d)Coordination
 (1)In generalThe Secretary shall coordinate the provision of assistance under the demonstration project, to the maximum extent practicable, with the Federal agencies listed in paragraph (2) that administer economic development assistance programs for Native Americans and in consultation with the Millennium Challenge Corporation. The Department of the Interior shall be the lead Federal agency responsible for the coordination and consultation under this paragraph.
 (2)AgenciesThe Federal agencies referred to in paragraph (1) are— (A)the Department of Agriculture;
 (B)the Department of Commerce; (C)the Department of Energy;
 (D)the Department of Health and Human Services; (E)the Department of Housing and Urban Development; and
 (F)the Small Business Administration. (3)Integrated fundingNotwithstanding any other provision of law, the Secretary’s execution of a compact with an eligible entity shall authorize the eligible entity to be the designated applicant for, or recipient of, funds appropriated pursuant to section 7 and economic development assistance program funding that would otherwise be provided to an Indian Tribe located in the region or regions served by the eligible entity. The eligible entity shall integrate funds appropriated pursuant to section 7 and any such program funding and the operation of the programs’ services into a single, coordinated program under a demonstration project.
 (4)Competitive fundingAn eligible entity may only be considered a designated applicant for funding from a competitive program that would otherwise be provided to an Indian Tribe located in the region or regions served by the eligible entity if—
 (A)an Indian Tribe located in the region or regions served by the eligible entity designates the eligible entity in a resolution passed by its governing body as authorized to apply for the funding in lieu of the Indian Tribe and forgoes applying for the funding;
 (B)the Indian Tribe has submitted the resolution to the Secretary and any Secretary who administers the program; and
 (C)the applicable Secretaries have certified in writing to the eligible entity that they are in receipt of the resolution.
 (5)Other fundingAn eligible entity may only be considered a designated recipient of funding from a formula based program or noncompetitive program that is otherwise provided to a particular Indian Tribe located in the region or regions served by the eligible entity if—
 (A)the Indian Tribe designates the eligible entity in a resolution passed by its governing body as authorized to receive the funding in lieu of the Indian Tribe and forgoes receipt of the funding;
 (B)the Indian Tribe has submitted the resolution to the Secretary and any Secretary that administers the program; and
 (C)the applicable Secretaries have certified in writing to the eligible entity that they are in receipt of the resolution.
 (6)Authority to rescindAn Indian Tribe that has submitted a designating resolution under this subsection may, at any time, submit to the applicable Secretaries a resolution passed by its governing body that rescinds the designating resolution.
				(e)Waiver authority
 (1)In generalOn receipt of an executed compact, the Secretary shall consult with the eligible entity that is a party to the compact and coordinate with the Secretary of each Federal agency that provides funds to be used to implement the compact to identify any waiver of statutory requirements or applicable regulations, policies, or procedures necessary to enable the eligible entity to implement the compact.
 (2)AgenciesThe head of the Federal agency to which the Federal funds were appropriated may waive (in whole or in part) the application, solely to such funds that are being used to implement the compact, of any statutory, regulatory, or administrative requirement that such agency head—
 (A)is otherwise authorized to waive (in accordance with the terms and conditions of such other authority); and
 (B)is not otherwise authorized to waive, provided that in such case the agency head shall— (i)not waive any requirement related to nondiscrimination, wage and labor standards, or allocation of funds to State and sub-State levels;
 (ii)issue a written determination, prior to granting the waiver, with respect to such discretionary funds that the granting of such waiver for purposes of the compact—
 (I)is consistent with both— (aa)the statutory purposes of the Federal program for which such funds were appropriated; and
 (bb)the other provisions of this section; (II)is necessary to achieve the outcomes of the compact, and is no broader in scope than is necessary to achieve such outcomes; and
 (III)will result in either— (aa)realizing efficiencies by simplifying reporting burdens or reducing administrative barriers with respect to such funds; or
 (bb)increasing the ability of individuals to obtain access to services that are provided by such funds; and
 (iii)provide at least 60 days advance written notice to the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate.
						5.Challenge compacts
			(a)Compacts
 (1)In generalThe Secretary shall develop and recommend procedures for consideration of proposals for compacts submitted by eligible entities.
 (2)AssistanceThe Secretary may provide assistance to an eligible entity only if the eligible entity enters into a compact with the United States, to be known as a Native American Challenge Compact, that establishes a multiyear plan for achieving development objectives in furtherance of the purposes of this Act.
 (b)ApplicationsThe Secretary shall develop and recommend procedures for considering applications for compacts submitted by eligible entities.
 (c)Criteria for selection of eligible entitiesThe Secretary shall develop an application process and criteria for selecting eligible entities to enter into compacts under this Act, taking into consideration—
 (1)the purposes of this Act; (2)the economic development strategy of the eligible entity;
 (3)the remoteness of the communities to be served by the eligible entity; (4)the general economic status of the communities to be served by the eligible entity; and
 (5)poverty rates within the communities to be served by the eligible entity. (d)Assistance for development of compactsTo the extent that funds are appropriated in advance to carry out this section, the Secretary may enter into contracts with, or make grants to, any eligible entity for the purposes of facilitating the development and implementation of a compact between the United States and the eligible entity.
			(e)Duration and extension
 (1)DurationThe term of an initial compact under this section shall be for 5 years. (2)Subsequent compactsAn eligible entity and the United States may enter into one or more subsequent compacts in accordance with this Act.
 (3)ExtensionsIf a compact is approaching expiration or has expired, the eligible entity that is a party to the compact and the United States may renegotiate or extend the compact for such number of terms as the parties may agree, with each term not to exceed 10 years.
 (f)ElementsIn furtherance of the economic development strategy of the applicable eligible entity, each compact shall contain—
 (1)a description of the specific objectives for the sustainable economic development and reduction of poverty that the eligible entity and the United States expect to achieve during the term of the compact;
 (2)a description of the respective roles and responsibilities of the eligible entity and the United States in the achievement of those objectives;
 (3)a list and description of regular benchmarks to measure progress toward achieving those objectives; (4)an identification of the intended beneficiaries, disaggregated by income level, gender, and age, to the maximum extent practicable; and
 (5)a multiyear financial plan to guide the implementation of the compact, including the estimated level of funding and other contributions by the United States and the eligible entity, proposed mechanisms to execute the plan, and periodic assessments to determine whether the requirements of paragraphs (1) through (4) are being met.
				(g)Suspension and termination of assistance
 (1)In generalThe Secretary may suspend or terminate assistance, in whole or in part, for an eligible entity that has entered into a compact with the United States if the Secretary determines that the eligible entity—
 (A)failed to meet the responsibilities of the eligible entity under the compact; or (B)engaged in a pattern of actions that is inconsistent with the purposes of this Act.
 (2)ReinstatementThe Secretary may reinstate assistance for an eligible entity only if the Secretary determines that the eligible entity has demonstrated a commitment to correcting each condition for which assistance was suspended or terminated under paragraph (1).
				6.Program assessments and reports
 (a)Reports of eligible entitiesNot later than March 15 each year, each eligible entity shall prepare and submit to the Secretary a written report describing the assistance provided to the eligible entity under this Act during the preceding fiscal year.
 (b)Report contentsA report required under subsection (a) shall include— (1)a description of the amount of obligations and expenditures for assistance provided during the preceding fiscal year;
 (2)a description of the programs and activities conducted by the eligible entity in furtherance of the economic development strategy of the eligible entity and the purposes of this Act;
 (3)an assessment of the effectiveness of the assistance provided and progress made by the eligible entity toward achieving the economic development strategy of the eligible entity and the purposes of this Act; and
 (4)such other information as the eligible entity considers to be relevant, taking into consideration the purposes of this Act.
 (c)Submission to congressNot later than May 15 each year, the Secretary shall submit the reports required under subsection (a), with such other information as the Secretary considers to be relevant, to—
 (1)the Committee on Natural Resources of the House of Representatives; and (2)the Committee on Indian Affairs of the Senate.
				7.Authorization of appropriations
			(a)Authorization
 (1)In generalThere is authorized to be appropriated to carry out this Act $8,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
 (2)Unappropriated amountsAny funds authorized but not appropriated for any fiscal year under paragraph (1) may be appropriated for a subsequent fiscal year, subject to the condition that the cumulative amount authorized to be appropriated for any of fiscal years 2018 through 2022 shall not exceed $40,000,000.
 (b)Administrative fundsOf the funds made available to carry out this Act, not more than 5 percent may be used by the Secretary for the administrative expenses of carrying out this Act and oversight of programs under this Act.
			